Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 6/15/2021.

As filed, claims 1, 17-21, 24-41, and 43-51 are pending; and claims 2-16, 22, 23, and 42 are cancelled.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2021 and 9/2/2021 has been considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on 6/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,668,031; 9,962,344; 9,463,170; and 9,050,292, as well as any patent granted on application No. 16/223,002 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 6/15/2021, with respect to claims 1, 17-21, 24-41, and 43-51, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112 fourth paragraph rejection of claim 43 is withdrawn per amendments/remarks.

The § 102(b) rejection of claims 1, 17-21, 24-26, 28, 29, 43, 44, and 50 by Devane is maintained because the Examiner finds that the amended claim 1 now encompassed gastrointestinal condition as one of the conditions that contraindicates for treatment with a biguanide compound.  According to claim 50 (a dependent claim of claim 1), the abovementioned gastrointestinal condition includes gastrointestinal condition caused by biguanide.  As mentioned by the Applicant’s remarks, the metformin formulations in paragraph 0034 of Devane, whether immediate-release or extended-release, caused diarrhea, but the Examiner finds that the incidence of diarrhea was greatly reduced in the abovementioned extended-release metformin formulation.  There is a reasonable expectation that the subsequently taught delayed release formulation of metformin by Devane would have similar diarrhea profile as the abovementioned extended-release formulation in paragraph 0034 of Devane.  Accordingly, the Examiner finds the patient population that has diarrhea after given the abovementioned delayed release formulation of metformin teaches the instantly claimed “patients have a condition that contraindicates for treatment with a biguanide compound” and the instantly claimed “wherein the condition 
For the reasons stated above, in addition to the reasons set forth in the previous office action, which is shown below, the 102(b) rejection is maintained. 

The § 103(a) rejection of claims 27 and 30-41 by Devane is maintained for the same reasons stated in abovementioned paragraph #6.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 1, 17-21, 24-41, and 43-51 by co-pending application No. 16/223,002 is withdrawn per filing and approval of the abovementioned terminal disclaimer.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 1, 17-21, 24-41, and 43-51 by conflicting U.S. Patent No. 10,668,031; 9,962,344; 9,463,170; and 9,050,292 is withdrawn per filing and approval of the abovementioned terminal disclaimer.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17-21, 24-41, and 43-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

a)	Applicant’s amendment with respect to amended claim 1 herein has been fully considered but is deemed to insert new matter into the claims since the specification as 
The instant specification and the originally filed claim (i.e. filed 2/11/2019) only provide support (shown below) for the condition that contraindicates for treatment with a biguanide compound is a gastrointestinal condition caused by biguanide administration and thus, any gastrointestinal condition not caused by the biguanide administration is considered new matter.

    PNG
    media_image1.png
    173
    529
    media_image1.png
    Greyscale

(paragraph 0008)


    PNG
    media_image2.png
    126
    537
    media_image2.png
    Greyscale

(paragraph 0009)


    PNG
    media_image3.png
    121
    512
    media_image3.png
    Greyscale

(paragraph 0106)

Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the 

b)	Regarding claims 17-21, 24-41, and 43-51, these claims are dependent of claim 1, and they failed to correct the defective issue in claim 1, which rendered these claims improper.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 17-21, 24-26, 28, 29, 43, 44, and 50 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2006/0222709A1, hereinafter Devane.  See IDS filed 7/26/2019.

Regarding claims 1, 17-21, 24-26, 28, 29, 43, 44, and 50, Devane describes methods for delivering effective concentrations of metformin or metformin hydrochloride (paragraph 0025) to treat chronic constipation, wherein the release of metformin is distal 

    PNG
    media_image4.png
    606
    382
    media_image4.png
    Greyscale


The dosage comprises 500mg of metformin.  (See, e.g., Example 4).  Additional pharmaceutical active agents can be provided in a separate formulation and co-administered to a patient with the metformin. (See [0126-0127]). Other metformin formulations may include antidiabetic agents such as acarbose. (See [0037]).  In the “release profiles" Devane describes formulations that include delayed release in pH less than or equal to pH 6.5.  (See [0124-0125], See also [0158], [0162]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 27 and 30-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devane.

Regarding claims 27, 30, and 31:
Determining the scope and contents of the prior art:   
 	Devane, for instance, teaches the abovementioned process.

Ascertaining of the difference between the prior art and the claim at issue:   
	Devane, for instance, did not explicitly teach that the circulating plasma concentration of metformin or metformin hydrochloride is below about 0.25 µg/mL.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner does not find the abovementioned circulating plasma concentration of metformin or metformin hydrochloride as result-effective variable because the Applicant fails to demonstrate these or this parameter to impart any unexpected or novel aspect to the instant process. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Accordingly, this parameter is viewed as routine experimentation to optimize the instant process, and not a patentable distinction.
Regarding claims 32-34 and 38:
Determining the scope and contents of the prior art:   
	Devane, for instance, teaches the abovementioned process.

Ascertaining of the difference between the prior art and the claim at issue:   
	Devane, for instance, does not explicitly teach the administration of the delayed-release formulation be given in the morning with a meal.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner does not find the abovementioned formulation given in the morning with a meal as result-effective variable because the Applicant fails to demonstrate this parameter to impart any unexpected or novel aspect to the instant process. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Accordingly, this parameter is viewed as routine experimentation to optimize the instant process, and not a patentable distinction.

Regarding claims 35-37 and 39-41:
Determining the scope and contents of the prior art:   
Devane, for instance, teaches the abovementioned process.

Ascertaining of the difference between the prior art and the claim at issue:   
explicitly teach the delayed-release formulation of the biguanide compound comprises administering about 1500 mg of metformin or salt thereof.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner does not find the abovementioned amount of 1500 mg of metformin as result-effective variable because the Applicant fails to demonstrate this parameter to impart any unexpected or novel aspect to the instant process. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Accordingly, this parameter is viewed as routine experimentation to optimize the instant process, and not a patentable distinction.

Conclusion
Claims 1, 17-21, 24-41, and 43-51 are rejected.
Claims 2-16, 22, 23, and 42 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626